internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable 263a tam-151284-05 index uil no case-mis no ----------------------------- --------------------------- number release date taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend ----------------------------------------------- ------------------------------ ------------------------------- ---------------- --------------- ----------------------- taxpayer a b c d ------------------------------------------------- -------------------- ------------------ ------- ------- issue whether a taxpayer is prohibited from using an estimating technique to compute the adjustment required by sec_481 when it voluntarily changes its method_of_accounting for costs under sec_263a with respect to non-inventory property conclusion when an estimating technique is necessary to compute the adjustment required by sec_481 and the technique chosen results in an appropriate adjustment based on the facts and circumstances a taxpayer may use the technique to compute its adjustment tam-151284-05 when it voluntarily changes its method_of_accounting for costs under sec_263a with respect to non-inventory property facts taxpayer is engaged in the production transmission distribution and sale of a taxpayer is also involved in the distribution of b in connection with its business taxpayer produces self-constructed assets non-inventory property that are subject_to the capitalization_rules of sec_263a the cost of this property is depreciated in accordance with sec_168 taxpayer voluntarily changed its accounting_method for the c tax_year with regard to its non-inventory property contained in its a business specifically taxpayer elected to use the simplified_service_cost_method described in sec_1_263a-1 with the production based allocation_ratio described in sec_1_263a-1 taxpayer also elected to use the de_minimis_rule of sec_1_263a-1 lastly taxpayer ceased capitalizing certain deductible service_costs that it had previously capitalized and began to capitalize certain production_costs that it had previously incorrectly failed to capitalize to implement this accounting_method change taxpayer timely filed a form_3115 application_for change in accounting_method using the automatic consent procedures of revproc_2002_9 2002_1_cb_327 an adjustment required by sec_481 was computed as explained below by taxpayer taxpayer’s adjustment under sec_481 reflects a revaluation of its non-inventory property on hand at the beginning of the c tax_year taxpayer computed two amounts which it added to obtain its adjustment the first amount was the sum of three numbers reflecting the amount that was duplicated or omitted because of taxpayer’s accounting_method change in each of the three years immediately prior to c tax_year the appropriateness of this amount is not in dispute taxpayer’s second amount was the sum of the numbers reflecting the estimated amount that was duplicated or omitted because of its accounting_method change in each tax_year from through d the appropriateness of this amount is in dispute to calculate the amount now in dispute taxpayer determined the difference between the amount of costs that were capitalized to non-inventory property under the old method and the amount that would have been capitalized under the new method in each of the three years immediately prior to the c tax_year each of these differences was divided by the corresponding year’s construction expenditures to obtain a change- in-capitalization ratio and from these three ratios a weighted average percentage was computed taxpayer then multiplied its construction expenditure for each tax_year from through d by that weighted average percentage to calculate its estimate of the amount that was capitalized to non-inventory property under the old method and the amount that would have been capitalized under the new method taxpayer allocated the aggregate difference for each year among the categories of assets that it tam-151284-05 constructed and determined how much of the difference had already been recovered through depreciation or dispositions during the time between the tax_year and the c tax_year taxpayer reduced the total difference in amount capitalized under the old and new methods by the amount that had already been recovered through depreciation and dispositions under the old method taxpayer treated the result as the adjustment under sec_481 attributable to non-inventory property produced between and the d tax_year the director is examining taxpayer’s federal_income_tax return for the c tax_year and as part of this examination the director is investigating whether taxpayer has correctly determined the adjustment under sec_481 associated with its accounting_method change specifically taxpayer’s ability to use an estimating technique for the tax years from through d to obtain that part of its adjustment under sec_481 is questioned the director’s initial concern is whether actual data exist that would moot the need for taxpayer to use any estimating technique this disagreement is not addressed in this technical_advice_memorandum whether the necessary data exist is a factual decision left to the director for this memorandum data is assumed not to exist and that taxpayer is not able to compute the amount that had been duplicated or omitted for the tax years from through d in the same manner it did for the three years immediately prior to the c tax_year with this assumption the director’s second concern is reached that is whether taxpayer is precluded by sec_1_263a-7 from estimating the amount duplicated or omitted for the tax years from through d taxpayer and the director agree that the amount estimated is significant by size when compared to taxpayer’s total adjustment under sec_481 and the revalued non-inventory property law and analysis sec_481 provides that when taxable_income is computed using an accounting_method different from the method used to compute taxable_income for the preceding tax_year the taxpayer must take into account the adjustments necessary to prevent amounts from being duplicated or omitted solely as a result of the change in accounting_method sec_1_263a-7 provides guidance to taxpayers changing their accounting methods for costs subject_to sec_263a in particular this section provides guidance regarding how taxpayers are to revalue property on hand at the beginning of the tax_year in which they change their accounting_method for costs subject_to sec_263a sec_1_263a-7 concerns taxpayers changing accounting methods for costs subject_to sec_263a with respect to inventory_property the inventory on hand at the beginning of the year_of_change must be revalued and an adjustment under irc tam-151284-05 sec_481 computed the adjustment equals the difference between the inventory as originally valued under the former accounting_method and the inventory as revalued using the new accounting_method one acceptable revaluation method is the facts and circumstances revaluation method the facts and circumstances revaluation method provided by sec_1 263a- c iii requires a taxpayer to revalue its inventory by applying the capitalization_rules of sec_263a and the appropriate treasury regulations to its production and resale activities with the same degree of specificity as required of inventory manufacturers immediately prior to the effective date of sec_263a one of the acceptable estimating techniques specified is the use of available information from more recent years to estimate the amount of costs applicable in earlier years another revaluation method for inventory mentioned in the treasury regulations is the weighted average method described in sec_1_263a-7 to use this method a taxpayer must use the first-in_first-out fifo method or the specific goods last-in_first-out lifo_method to account for its inventory the availability of the method is further restricted to situations where the data is missing so that the facts and circumstances revaluation method provided by sec_1_263a-7 could not be used a taxpayer using this method revalues its inventory using the weighted average percentage increase or decrease of additional costs the last acceptable revaluation method described by the treasury regulations for inventory is the 3-year average method described in sec_1_263a-7 to use this method a taxpayer must use the dollar-value lifo_method to account for its inventory a taxpayer eligible to use this method revalues its existing lifo layers by applying the average percentage change in the current costs of inventory for each lifo_pool based on the three most recent tax years for which the taxpayer has sufficient information to all of the pool layers sec_1_263a-7 concerns taxpayers changing accounting methods for costs subject_to sec_263a with respect to non-inventory property similar to sec_1_263a-7 the property on hand at the beginning of the year_of_change must be revalued and an adjustment under sec_481 computed the adjustment under sec_481 equals the difference between the basis of the property as originally valued using the taxpayer's former accounting_method and the basis of the property as revalued using the taxpayer's new accounting_method the facts and circumstances revaluation method provided for inventory changes in sec_1_263a-7 must be used to revalue the non-inventory property revproc_2002_9 modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 2002_2_cb_432 provides the procedures by which a taxpayer may obtain automatic consent to change the accounting methods tam-151284-05 described in the appendix of the revenue_procedure an accounting_method change made using the automatic consent procedures is subject_to the usual post-filing review process included in the review of the accounting_method change is whether the amount of the adjustment under sec_481 was properly determined and the director will revise the adjustment when the director determines that it has not been properly computed see sections and of revproc_2002_9 the director is reviewing taxpayer’s adjustment under sec_481 taxpayer has satisfied the director that the portion of its adjustment relating to the three tax years immediately prior to the c tax_year is reasonable and appropriate however the director questions the remainder of taxpayer’s adjustment ie the amount determined for property produced between and the d tax_year taxpayer used an estimating technique and not actual data to determine this amount and the director questions whether taxpayer is barred from doing so by sec_1_263a-7 sec_1_263a-7 requires that the facts and circumstances revaluation method of sec_1_263a-7 be used to revalue taxpayer’s non-inventory property on hand at the beginning of the c tax_year so that the adjustment under sec_481 can be computed this method requires a taxpayer to revalue its property by applying the capitalization_rules of sec_263a and the appropriate treasury regulations to its production and resale activities with the same degree of specificity as required of manufacturers immediately prior to the effective date of sec_263a sec_1_263a-7 recognizes that often taxpayers will need to use estimates and estimation procedures to revalue property even in the context of a facts and circumstances methodology sec_1_263a-7 was written principally for taxpayers required to revalue inventory_property under sec_263a taxpayers may use the facts and circumstances method to revalue inventory_property under sec_263a except where the taxpayer has to estimate part of the adjustment because the taxpayer does not have adequate books_and_records to compute the actual adjustment and the amount of the adjustment that must be estimated is significant in comparison to the total restated value of the inventory in those instances sec_1_263a-7 provides that the taxpayer must revalue inventory using the method prescribed by paragraph c iv or c v we do not believe that the exception to the facts and circumstances revaluation method for inventory_property in sec_1_263a-7 applies to non-inventory property which according to sec_1_263a-7 must be revalued using the facts and circumstances method therefore we believe that a taxpayer may use estimates and procedures that are reasonable considering its facts and circumstances to revalue non-inventory property consistent with the facts and circumstances revaluation method tam-151284-05 moreover we believe that sec_1_263a-7 does not require a taxpayer making a voluntary accounting_method change to use a cutoff method where the taxpayer is able to use reasonable estimates and procedures to determine the amount of the sec_481 adjustment even where taxpayers are required to use the weighted average method or the 3-year average method sec_1_263a-7 contemplates that estimates and procedures will be used to revalue the inventory and compute the sec_481 adjustment thus it is clear that under all circumstances taxpayers are permitted or even required to use some estimates and procedures to revalue inventory and compute an adjustment under sec_481 to interpret the interaction of sec_1_263a-7 and sec_1_263a-7 otherwise would deprive some taxpayers and the internal_revenue_service from the ability to compute reasonable and appropriate adjustments under sec_481 for costs capitalized to non-inventory property the fact that taxpayer had to estimate a significant part of its adjustment under sec_481 does not compel the director to reject taxpayer’s estimating technique while the size of the sec_481 adjustment computed by taxpayer may have led to a closer examination of taxpayer’s estimating technique by the director than otherwise would have occurred the size does not restrict taxpayer’s ability to use reasonable estimates and procedures to revalue non-inventory property the appropriateness of the estimates and procedures will be determined during the post-filing review of taxpayers’ tax returns taxpayer must prove to the director that its estimates and procedures are necessary reasonable and appropriate under its facts and circumstances caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
